Citation Nr: 1726426	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970, with service in the Republic of Vietnam. 

The Veteran died in June 1996; the Appellant in this case is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction now lies with the Roanoke, Virginia RO. 

An April 2015 Board decision reopened the issue of entitlement to service connection for the Veteran's cause of death and remanded it for a VA medical opinion.  The requested development on remand, consisting of obtaining additional records, has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a November 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.




FINDINGS OF FACT

1.  The Veteran died in June 1996.  The Veteran's death certificate lists the cause of death as glioblastoma multiforme.  

2.  The evidence of record shows that service connection was not in effect for any disabilities at the time of the Veteran's death.

3.  The probative evidence of record does not show that the listed cause of the Veteran's death was related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2014). 

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is consideration for whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases, including malignant tumors of the brain or spinal cord or peripheral nerves, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

At the outset, the Board notes that the Veteran did not have any service-connected disabilities at the time of his death in June 1996.  The Veteran's death certificate indicates that his cause of death was glioblastoma multiforme.  

The Veteran's STRs, including a September 1968 entrance examination and an August 1970 separation examination, are negative for signs, symptoms, findings, treatment, or diagnosis of glioblastoma multiforme.  

Further, a May 1996 private treatment note by Dr. J. S. indicates that the Veteran was diagnosed with a recurrent glioblastoma in November 1995, over 25 years after the Veteran's separation from service.  Therefore, the Board finds that the Veteran's glioblastoma multiforme did not manifest to a compensable degree within one year of service separation and the presumptive provision for malignant tumors of the brain is not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2016).  

The Appellant also contends that the Veteran's death was due to herbicide exposure in service.  Specifically, the Appellant avers that the Veteran was exposed to Agent Orange while serving in Vietnam and that the exposure caused the Veteran's glioblastoma multiforme.  

Service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  See 38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies to a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

In this case, the Veteran has confirmed active service in the Republic of Vietnam during the requisite statutory time period; therefore, it is presumed that he was exposed to herbicides.  See March 2011 Defense Personnel Records Information Retrieval System (DPRIS) Response.  However, glioblastoma multiforme is not a presumptive condition associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Specifically, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, 34 F.3d at 1039.

In this case, it is not in dispute that, at the time of his death, the Veteran had glioblastoma multiforme.  What must be resolved is whether his disability was etiologically related to service, to include the in-service herbicide exposure contended by the Veteran.  The Board finds that the preponderance of the evidence is against the Appellant's claim for service connection for glioblastoma multiforme.  

The Veteran's STRs are silent for any complaints of, or treatment for, glioblastoma multiforme.  As such, the earliest evidence of a diagnosis of glioblastoma multiforme is in November 1995, over 25 years after separation from service.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Appellant's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In April 2015, the Board remanded the Appellant's claim to obtain a VA opinion.  A November 2015 VA examiner stated that is there is less than a fifty percent of probability that the Veteran's glioblastoma multiforme was related to, or caused by service, to include herbicide exposure.  The examiner reported that the cause of glioblastoma multiforme diagnosis is unknown. 

In support of his conclusion about the lack of a causal relationship between glioblastoma multiforme and herbicide exposure, the examiner referred to Internet articles provided by the Appellant.  The examiner noted that these articles do not indicate that Agent Orange causes glioblastoma multiforme.  Specifically, the examiner referred to the 1987 article by the American Journal of Epidemiology.  This article stated that there was an increase in tumors with insecticide and fungicide exposure, but not herbicide exposure, such as Agent Orange.  The VA examiner also rebutted "Glioblastoma Multiforme" (eMedicine, 2004), which states that "the only consistent identified risk factor is chronic exposure to petrochemicals."  The examiner found the 2004 article to be unpersuasive in establishing causation because it did not specify which petrochemicals can cause glioblastoma multiforme.  Furthermore, the examiner referenced a newer version of the article, which suggested that the causes of glioblastoma multiforme are genetic factors, cell phone use, race, head injury, N-nitroso compounds, occupational hazards, and electromagnetic field exposure (inconclusive).  

To further support his medical opinion, the examiner cited to "Occupational and Environmental Risk Factors of Adult Primary Brain Cancers: A Systemic Review" by the International Journal of Occupational and Environmental Medicine.  The examiner found that this 2010 study concluded that chronic prolonged chemical exposure was a risk, but only nine chemicals-beryllium, epichlorohydrin, chlordane/heptachlor, methylthiouracil, thiouracil, propylthiouracil, lead, and di-idopropylsulfate-suggested a possible or weak association with nervous system tumors in humans.  The examiner noted that a risk does not equate causation.

The examiner also noted that the 1992 article "Prevalence of Glioblastoma Multiforme Subjects with Prior Herbicide Exposure," which was used as a basis to grant service connection in other Veterans' cases, was a small study which indicated a need for further research.  The examiner stated that the article did not establish causation and was not developed to examine causation, but rather nursing care.  


In making its determination, the Board has also considered Dr. J.S.'s September 2013 statement, which reads, "it is at least as likely as not, that his exposure to Agent Orange and other chemicals while on duty military service Vietnam."  Even though Dr. J.S. was the Veteran's primary treating physician, the Board accords no probative weight to his opinion because it fails to provide a supporting rationale or state any sort of logical conclusion with regard to a specific disability.  More importantly, Dr. J.S. neglects to mention the Veteran's diagnosis of glioblastoma multiforme in his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Lastly, to the extent that the Appellant believes that the Veteran's glioblastoma multiforme was related to his herbicide exposure, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of glioblastoma multiforme is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Appellant's statement as to the etiology of the Veteran's glioblastoma multiforme is not competent evidence and, consequently, is afforded no probative weight.

For the foregoing reasons, the Board finds that the Veteran's glioblastoma multiforme is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for glioblastoma multiforme, to include as due to herbicide exposure, is denied.  See 38 U.S.C.A § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


